Citation Nr: 0505533	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-07 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent prior to October 11, 2001.  

2.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) on and 
after October 11, 2001.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that granted service connection for PTSD and 
assigned a 10 percent disability evaluation.  The veteran 
filed a notice of disagreement in September 2002.  The RO 
issued a statement of the case in January 2003 and received 
the veteran's substantive appeal in March 2003.  

During the pendency of the appeal the RO assigned a 50 
percent evaluation for PTSD, effective since October 11, 
2001.  As this is not the maximum schedular evaluation, the 
appeal continues and the issues are denoted as set forth on 
the title page.  See AB v. Brown, 6 Vet. App. 35 (1993).

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.

The issue of eligibility to direct payment of attorney's fees 
by VA from past-due benefits is the subject of a separate 
decision.  


FINDINGS OF FACT

1.  Prior to October 11, 2001, the veteran's PTSD was 
characterized by subjective complaints of frequent 
nightmares, daily intrusive thoughts, flashbacks, and 
irritability.  Objectively, the veteran's symptoms were 
characterized as producing no more than mild social and 
industrial impairment.  

2.  Since October 11, 2001, the veteran's PTSD is 
characterized by frequent nightmares, flashbacks, anxiety, 
and hypervigilence, but without evidence of any memory 
impairment, delusions, hallucinations, impaired insight, 
neglect of personal appearance or near continuous panic.  


CONCLUSIONS OF LAW

1.  Prior to October 11, 2001, the criteria for an initial 
disability evaluation for PTSD greater than 10 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2004); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1992).  

2.  Since October 11, 2001, the criteria for an evaluation 
greater than 50 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In the present case, the veteran submitted his claim for 
service connection for PTSD in October 1992.  In August 1997, 
June 1998, and July 2000 letters, the RO advised the veteran 
to submit evidence showing treatment for PTSD since discharge 
from service.  The letters advised the veteran that VA would 
obtain any identified VA outpatient treatment records and 
would assist him in obtaining any outstanding private medical 
records.  In May 1998 and June 2000, the Board advised the 
veteran to identify any evidence showing treatment for PTSD 
since service.  In sum, the veteran has been afforded 
numerous opportunities to identify or submit evidence in 
support of his claim.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); and 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained the veteran's VA 
outpatient treatment records.  Moreover, the veteran was 
afforded VA examinations in January 1992, October 2001 and 
February 2003.  Significantly, neither the veteran nor his 
attorney has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran filed a claim for service connection for PTSD in 
October 1992.  On his application, he stated that he had 
daily nightmares concerning his service in Vietnam, 
flashbacks approximately 10 times per month, daily intrusive 
thoughts, and limited social contact with family or friends.  
Submitted hospital records from Mercy Hospital did not show 
complaints or treatment for PTSD.  

VA outpatient treatment records in 1991 and 1992 do not show 
treatment for PTSD.  

The veteran was afforded a VA examination in January 1993.  
Therein, he complained of sleep problems due to nightmares of 
friends dying in Vietnam.  He stated that he got 5-6 hours of 
sleep per night.  He stated that he had a short temper and 
was irritable around others.  He denied any suicidal or 
homicidal ideation.  His judgment and insight were good.  He 
denied any history of psychiatric treatment.  The examiners 
noted that the veteran's poor test results were not 
consistent with his intellect and showed that the veteran was 
likely exaggerating his symptomatology.  

Results of the Figley PTSD interview revealed symptoms of 
recurrent distressing nightmares and intrusive thoughts 
regarding traumatic experiences in Vietnam, avoidance of war 
movies, sleep disturbance, irritability, mild hypervigilence, 
and mild to moderate startle reflex.  The examiner noted that 
the veteran's symptoms did not fulfill the full criteria for 
a diagnosis of PTSD, but did indicate some mild partial 
symptomatology.  The examiner further noted that the veteran 
maintained full employment and that his mental status 
indicated that he could function at a relatively high level.  
The diagnosis was partial PTSD symptoms - mild, and alcohol 
dependence in full remission.  A current GAF score of 80 was 
assigned.  The highest GAF score in the past year was 85.  

In a May 1997 letter the veteran was asked to submit 
additional evidence in support of his claim.  There was no 
response.  

The veteran failed to report to a VA examination scheduled in 
March 1998.  

In a June 1998, the veteran was asked to submit additional 
evidence in support of his claim.  There was no response.  

In August 2000, the veteran stated that he was treated for 
PTSD at the VA Medical Center in Salisbury, North Carolina.  
The RO requested the records in December 2000, June 2001 and 
August 2001.  No records were received.  

The veteran was afforded another VA examination in October 
2001.  Therein, he complained that his PTSD symptoms were 
more severe.  He stated that he had nightmares 3-4 times per 
week.  He complained of anxiousness, and anxiety that was 
aggravated by hearing loud noises and automobile accidents.  
He stated that his temper flared at times.  He reported that 
he avoided TV programs associated with Vietnam or combat.  He 
stated that he had intrusive thoughts and flashbacks about 
once a month, precipitated by sudden, loud noises.  The 
veteran denied any suicide attempts but did report panic 
attacks.  He worked full-time as a truck driver.  He lived by 
himself, had few friends, but did attend church.  

Upon mental status examination, the veteran was alert and 
cooperative.  He answered questions and volunteered 
information.  There were no loosened associations or flights 
of ideas.  There were no bizarre motor movements or tics.  
His mood was pleasant and friendly, and his affect was 
appropriate.  There was no homicidal ideation or suicidal 
ideation.  His memory for remote and recent events was good.  
His insight and judgment both appeared adequate.  There were 
no delusions, hallucinations, ideas of reference or 
suspiciousness.  The veteran experienced traumatic events in 
Vietnam, and experienced those events by way of nightmares, 
intrusive thoughts and occasional flashbacks.  He was 
anxious, hypervigilent, and easily startled.  The examiner 
noted that these problems had interfered with work and social 
activities and caused some distress.  

The diagnoses were PTSD and alcohol abuse.  A current GAF 
score of 65 was assigned.  The examiner noted that the score 
represented mild to moderate symptoms.  The examiner further 
noted that the veteran was functioning very well in some 
areas and working full time, but seemed to be more socially 
isolated.  He was recommended to seek treatment.  

VA outpatient treatment records for the period from March 
2002 to February 2003 do not show treatment for PTSD.  

The veteran was afforded another VA examination in February 
2003.  Therein, the veteran complained of nightmares seven or 
eight times per week.  He stated that he had flashbacks two 
or three times per month and had intrusive thoughts.  He 
stated that he was anxious, easily startled, and 
hypervigilent.  He said he was uncomfortable in crowds and 
was short tempered.  There was no suicidal ideation or panic 
attacks.  He worked full time as a truck driver and lived 
with his girlfriend.  He spent most of his time around the 
house but attended church.  He stated that he had a few 
friends but primarily participated in solitary recreational 
and leisure pursuits.  

Upon mental status examination, the veteran was friendly, 
cooperative and volunteered information.  There were no loose 
associations or flight of ideas.  His mood was calm and 
affect appropriate.  There were no delusions, hallucinations, 
ideas of reference of suspiciousness.  His memory to recent 
and remote events was unimpaired.  His insight, judgment and 
intellectual capacity all appeared to be adequate.  The 
diagnosis was PTSD.  A current GAF score of 60 was assigned, 
representing moderate symptoms with few friends and some 
difficulty in social functioning.  Finally, the examiner 
opined that the GAF score assigned in 1993 was significantly 
higher than that assigned in 2001.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126. 

In this case, by assigning an initial 10 percent evaluation 
followed by a 50 percent evaluation in October 2001, the RO 
has essentially assigned staged ratings for the veteran's 
PTSD.  

The initial rating of 10 percent is effective since October 
1992.  Notably, effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM- IV).  61 Fed 
Reg. 52,700 (1996) (codified at 38 C.F.R. § 4.125 (2001)).  
The new criteria for evaluating psychiatric disabilities were 
codified at the newly designated 38 C.F.R. § 4.130.  The new 
rating criteria are sufficiently different from those in 
effect prior to November 7, 1996.  Where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 
116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

As the RO has considered both the former and revised 
criteria, there is no due process bar to the Board doing 
likewise, applying the more favorable result, if any.

Prior to November 7, 1996, the veteran's service-connected 
PTSD is evaluated using criteria from the general rating 
formula for psychoneurotic disorders.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  Under this formula, a 
noncompensable (0 percent) evaluation was warranted when 
there are psychoneurotic symptoms which may somewhat 
adversely affect relationships with others but do not cause 
impairment in working ability; a 10 percent evaluation was 
warranted when less the disability is less than the criteria 
for a 30 percent, with emotional tension or other evidence or 
anxiety productive of mild social and industrial impairment; 
a 30 percent evaluation was assigned upon a showing of a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms were to have resulted in such a 
reduction in initiative, flexibility, efficiency and 
reliability levels so as to produce definite social 
impairment.  An evaluation of 50 percent disabling was 
available where the psychiatric disability was manifested by 
a considerably impaired ability to establish or maintain 
effective or favorable relationships with people and 
considerable industrial impairment by reason of 
psychoneurotic symptoms reducing reliability, flexibility, 
and efficiency levels.  An evaluation of 70 percent disabling 
was available where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Finally, the 
maximum evaluation of 100 percent disabling was available 
where the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; demonstrably unable to 
obtain or retain employment.  Id.

The term "definite" has been defined as "distinct, 
unambiguous, and moderately large in degree", and 
representing a degree of social and industrial inadaptability 
that is "more than moderate, but less than rather large." 
VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994).  See also Hood v. 
Brown, 4 Vet. App. 301 (1993).  

The Notes following these criteria emphasized that social 
impairment per se could not be the basis for evaluating 
service-connected PTSD, more than minor alterations of mood 
were required for a compensable evaluation, and vague 
complaints were not to be erected into a concept of 
conversion disorder.  Finally, these Notes provided that only 
one compensable evaluation could be assigned representing the 
major degree of disability where the disability resulted in 
separate organic and psychological or psychoneurotic 
diagnoses.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  

Under the revised criteria for evaluating psychiatric 
disabilities, effective November 7, 1996, mental disorders 
are evaluated based on the level of occupational and social 
impairment and the presence or absence of symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).  

An evaluation of 50 percent disabling is available under the 
new criteria where the veteran exhibits occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment or abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

An evaluation of 70 percent disabling is available where the 
veteran demonstrates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, intermittently illogical, obscure, 
or irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), and an inability to 
establish and maintain effective relationships.  

Finally, the maximum compensable evaluation of 100 percent 
disabling is available where the veteran has total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform the activities of daily 
living (including maintenance of minimum personal hygiene), 
disorientation as to time or place, and memory loss for the 
names of close relatives, the veteran's own occupation, or 
his own name.  Id.

Following a review of all pertinent medical evidence of 
record in light of the above criteria, the Board finds that 
since the 1992 effective date of the grant of service 
connection, but prior to October 11, 2001, the award of an 
initial 10 percent evaluation was appropriate.  The veteran's 
PTSD was then characterized by the veteran's subjective 
complaints of frequent nightmares, daily intrusive thoughts, 
flashbacks, and irritability.  Objective testing, however, 
revealed that the veteran might be exaggerating his 
symptomatology.  The examiner characterized the veteran's 
partial PTSD symptoms as mild.  There was no evidence of 
industrial impairment.  This symptomatology is consistent 
with a 10 percent evaluation under either the former criteria 
(reflecting impairment that is mild) or the revised criteria 
(reflecting occupational and social impairment due to mild or 
transient symptoms).  

During this period, however, the preponderance of the 
evidence is against the assignment of at least the next 
higher 30 percent rating.  In this respect, while the veteran 
was prone to nightmares and intrusive thoughts of Vietnam, 
there was no objective evidence of definite industrial 
impairment.  Moreover, while the veteran complained of 
chronic sleep impairment, the evidence does not show that 
such resulted in occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.   Thus, the symptoms shown did not approximate the 
criteria for a 30 percent or higher evaluation under either 
the former or revised rating criteria for evaluation of PTSD.  

GAF scores assigned prior to October 11, 2001 likewise 
provide no basis for assignment of any higher evaluation 
during this time frame.  According to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).  

In this case, the examiner in January 1993 assigned a GAF 
scores ranging from 80-85.  Although, the GAF score was 
assigned prior to the first printing of the DSM-IV, the score 
assigned, in and of itself, does not support the assignment 
of a disability evaluation greater than 10 percent.  

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against assignment of an 
initial evaluation in excess of 10 percent prior to October 
11, 2001.  As such, the benefit-of-the-doubt doctrine is not 
for application during this time period.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).  

For the period commencing October 11, 2001, the veteran's 
PTSD is characterized by frequent nightmares, flashbacks, 
anxiety, and hypervigilence.  During this period the veteran 
maintained full time employment but had few friends.  There 
was no evidence of any memory impairment, delusions, 
hallucinations, impaired insight, neglect of personal 
appearance or near continuous panic.  As such, the veteran's 
symptomatology does not more nearly approximate the criteria 
for a 70 percent evaluation under either the former or 
revised rating criteria.  Similarly, the veteran's GAF 
scores, ranging from 60 to 65 do not support the assignment 
of a rating greater than 50 percent.  The VA examiner in 
October 2001 commented that the GAF score represented "mild 
to moderate" symptoms, while the February 2003 VA examiner 
commented that the GAF score represented "moderate" 
symptoms.  As such, the GAF scores assigned do not support 
the assignment of a rating greater than 50 percent.  

Finally, the Board notes that at no point does the record 
present evidence sufficient to invoke the procedures for 
assignment of any higher evaluation on an extra-schedular 
basis, pursuant to 38 C.F.R. § 3.321(b)(1).  In this regard, 
the Board notes that the disability is not objectively shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the assigned 10 and 50 percent ratings).  
There also is no objective evidence that the disability 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); see also Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.  



ORDER

An initial rating greater than 10 percent prior to October 
11, 2001 for PTSD is denied.  

A rating in excess of 50 percent since October 11, 2001 for 
PTSD is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


